


110 HRES 1222 IH: Directing the Clerk of the House of

U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1222
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2008
			Ms. Bean submitted
			 the following resolution; which was referred to the
			 Committee on House
			 Administration
		
		RESOLUTION
		Directing the Clerk of the House of
		  Representatives to post on the public Internet site of the Office of the Clerk
		  a record, organized by Member name, of recorded votes taken in the House, and
		  directing each Member who maintains an official public Internet site to provide
		  an electronic link to such record.
	
	
		1.Short TitleThis resolution may be cited as the
			 Voting Record Transparency Resolution.
		2.Record of Recorded Votes on Public
			 Internet Site of Clerk
			(a)Responsibilities of
			 ClerkThe Clerk of the House
			 of Representatives shall post on the public Internet site of the Office of the
			 Clerk a record, organized by Member name, of the recorded votes of each Member
			 (including each Delegate or Resident Commissioner to the Congress) taken in the
			 House, including the roll, date, issue, question, result, and title or
			 description of the vote, and any cost estimate of the Congressional Budget
			 Office related to the vote.
			(b)Links on Member
			 SitesEach Member (including a Delegate or Resident Commissioner
			 to the Congress) who maintains an official public Internet site using amounts
			 from the Members’ Representation Allowance shall provide a clearly presented
			 electronic link on the site to the Member’s individual recorded vote
			 information described in subsection (a).
			
